Citation Nr: 1009440	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-37 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a right foot 
fracture.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
globus keratoconus with stromal scarring.  

3.  Entitlement to service connection for globus keratoconus 
with stromal scarring.  




REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to 
January 1998.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
VA.  

Of preliminary importance, the claim of service connection 
for globus keratoconus with stromal scarring had been 
previously denied in an unappealed rating decision, in July 
2003.  

Although the RO adjudicated this claim on the merits in the 
March 2007 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

Further, as the Veteran's claim for an increased rating for 
his residuals of a right foot fracture arose from the initial 
grant of service connection, the Board is obligated, under 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999), to 
consider whether higher ratings are warranted at any time 
since the effective date of the original grant of service 
connection.  The issue on appeal was recharacterized on the 
title page, accordingly.  

The now reopened claim of service connection for globus 
keratoconus with stromal scarring is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The service-connected right foot disability picture is 
shown to include the residuals of a fracture with arthritis 
and is currently productive of a disability picture that more 
closely approximates that of a severe foot injury.  

3.  A July 2003 rating decision denied the claim of service 
connection for globus keratoconus with stromal scarring; the 
Veteran was notified in writing of the RO's determination but 
did not timely appeal.  

4.  The evidence submitted since the RO's July 2003 rating 
decision is new as it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 30 percent, but not higher, for the service-connected 
right foot disability including the residuals of a fracture 
and arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.31, 4.71a including Diagnostic Codes (DCs) 
5010, 5284 (2009).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for globus keratoconus with 
stromal scarring.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 3.156(a) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claims to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In Vazquez-Flores, the Court indicated that consideration was 
warranted for whether there existed subsequent VA action that 
served to render any pre- adjudicatory notice error non-
prejudicial.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In this case, in letters dated in November 2002, August 2006, 
and May 2008, the RO provided notice to the Veteran regarding 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for him to advise VA of and 
to submit any further evidence that was relevant to the 
claims.  

In particular, the August 2006 letter informed the Veteran of 
the specific technical meanings of "new" and "material," as 
well as the bases for the denial in the prior decision and 
described the type of evidence that would be necessary to 
substantiate the elements that were found insufficient in the 
previous denial.  Kent.  Further, the August 2006 notice 
letter informed him as to disability ratings and effective 
dates.  

Additionally, the May 2008 notice letter specifically 
addressed aspects of the notice requirements of Vazquez-
Flores, and contained examples of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
treatment records, Social Security Administration (SSA) 
records, and a VA examination report.  Also of record and 
considered in conjunction with the appeal are written 
statements submitted by the Veteran and his representative, 
on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying and submitting 
pertinent medical and lay evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Legal Criteria for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found), are both required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  



Specific Legal Criteria

Diagnostic Code 5010 provides that traumatic arthritis is to 
be rated as degenerative arthritis.  Diagnostic Code 5003 in 
turn provides that degenerative arthritis (that is 
established by X-ray findings) will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 4.71a 
(2009).  

The Schedule for Rating Disabilities of the Musculoskeletal 
System, under 38 C.F.R. § 4.71a, for the Foot provides:

Diagnostic Code 5284 provides: 
 
Foot injuries, other:              

30%		Severe;

20%		Moderately Severe;

10%		Moderate.

Note: With actual loss of use of the foot, rate 40 percent.  

38 C.F.R. § 4.71a, DC 5284 (2009).  


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he is entitled to a higher initial 
evaluation for the residuals of a right foot fracture.  He 
essentially claims that this disability is more severe than 
is currently contemplated by the 10 percent rating, effective 
from May 17, 2006.  

After considering the totality of the evidence of record, the 
Board finds that the service-connected right foot disability 
picture more closely resemble the criteria for the assignment 
of a 20 percent disability rating under DC 5284.  

In conjunction with the current appeal, the Veteran underwent 
a VA examination in February 2007.  Here, the Veteran 
complained of daily right foot pain in the dorsal mid foot 
rated at a level of 7, which limited his ability to walk to 
200 yards and stand for 30 to 60 minutes, and which required 
him to walk with a cane and wear over-the-counter arch 
supports.  The Veteran denied having surgery, Cortisone or an 
MRI scan for his right foot.  

On testing, the examiner observed that the Veteran was able 
to move around the room without using the cane and did not 
have an imbalance in his gait, limping, orthotics, or 
abnormal indentation in the soles of his shoes.  The Veteran 
had marked bilateral pes planovalgus, with a 10 degree 
angulation of the Achilles to heel insertion angle, 
bilaterally.  

The feet demonstrated no evidence of warmth, swelling or 
erythema; there was no tenderness to palpation or callosities 
or other deformities, and sensation was found to be intact.  
Further, the dorsalis pedis and posterior tibial were each 
one plus, bilaterally.  Vibratory sensation was intact, and 
there was no tenderness on the dorsum of the right foot.  

The Veteran was diagnosed with a right foot crush injury with 
hairline fracture, and degenerative joint disease on X-ray 
consistent with the previous trauma.  The examiner opined 
that there was no pain, fatigue, weakness or incoordination 
on repeated testing of the foot.  

A VA bones examination report, dated in May 2008, revealed 
that the Veteran reported spraining his foot post-service in 
January 2008, but that no fracture was documented at the 
time.  The Veteran complained of experiencing pain in the 
right foot on a daily basis, and noted that he wears inserts 
with some benefit.  

The Veteran denied undergoing surgery or physical therapy for 
his right foot, but did indicate that he was being treated 
with ibuprofen and that he used a cane on a daily basis.  

The examiner noted that in his daily living, his foot had 
basically forced him to eliminate standing.  Moreover the 
Veteran reported suffering from activity-related flare-ups, 
which could last for days and forced him to curtail his 
standing and walking.  The Veteran noted that, under normal 
circumstances, he could stand from 15 to 20 minutes and walk 
a maximum of a quarter of a mile on level ground.  

The examination results revealed that the Veteran entered the 
examination area limping on his right foot.  Inspection of 
the foot showed no corns, calluses, or edema, and both feet 
were observed to be flat to at least a moderate degree.  

However the Achilles tendon was in normal alignment and 
nontender.  Motion of the foot appeared painful, and the 
Veteran was unable to stand on tiptoes on the right foot.  

Further, the Veteran was tender over the dorsum of the tarsus 
and on the anterior aspect of the heel, and walked with a 
slight degree of inversion of both feet.  The Veteran had to 
brace himself when attempting to stand on a single foot and 
had difficulty doing so on his right foot.  

The X-ray studies taken of the right foot were read as 
showing mild degenerative joint disease of the posterior 
aspect of the foot, and the Veteran was diagnosed with pes 
planus and degenerative joint disease of the right foot.  

Based on the foregoing, the Board finds that the service-
connected disability including the residuals of a right foot 
fracture and arthritis is productive of an overall level of 
disablement that more nearly resembles the criteria for the 
assignment of a 30 percent rating.  

In this case, the medical evidence shows a disability picture 
that is approaching severe symptomatology with significant 
pain on use and apparently a limping gait.  

Thus, the Board finds that a 30 percent, but no higher, 
rating for the residuals of a right foot fracture, is 
warranted.  See 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 
4.71a, DCs 5010 and 5284 (2009), and 38 U.S.C.A. § 5107 (b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

While recognizing that the Veteran has complaints of pain in 
regard to his disability, and while the record contains an 
indication that the Veteran suffers from flare-ups, there is 
no showing an additional functional loss beyond that which 
was shown in the examinations due to pain, weakness, excess 
fatigability, or incoordination.  Therefore, the Board holds 
that additional evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current right foot disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  

The Board is aware that the Veteran is receiving SSA 
benefits; however, by the Veteran's own admission, he is 
disabled because of his vision.  

There is also no indication that this disorder has 
necessitated any period of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

By way of procedural background, as noted, the Veteran's 
initial claim of service connection for globus keratoconus 
with stromal scarring was denied in a July 2003 rating 
decision, on the basis that there was no showing of treatment 
for any eye disorder in-service.  

The Veteran was notified in writing of this latest action and 
his appellate rights, and did not appeal.  Hence, as noted 
above, that decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's February 2000 
rating action included the Veteran's service treatment 
records, negative for treatment for an eye illness or injury, 
and a private treatment record, dated in September 2002, 
which indicated a diagnosis of advanced globus keratoconus 
with stromal scarring.  

The examining optometrist noted that keratoconus generally 
began in adolescence and continued into middle age and that 
the pathology began as a slowly progressive irregular 
astigmatism secondary to paracentral thinning and bulging of 
the cornea.  The optometrist noted that corneal scarring was 
generally a late stage presentation, and concluded that based 
on the Veteran's ocular appearance, his Keratoconus had been 
progressing for five or six years.  

The evidence added to the record since the July 2003 RO 
rating decision includes private optometry treatment records, 
dated from September 2002 to February 2005, showing ongoing 
treatment for keratoconus and the determination that the 
Veteran will eventually have to undergo a corneal transplant 
to achieve any useful vision.  

Further, SSA records were obtained and associated with the 
claims file, which reveal that the Veteran receives Social 
Security benefits because of blindness and low vision.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the July 2003 rating decision 
regarding the Veteran's service connection provides a more 
complete picture of the circumstances surrounding the origin 
of the Veteran's advanced globus keratoconus with stromal 
scarring.  See Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998), and thus is new and material.  

Specifically, the private treatment records, including a 
current diagnosis of advanced globus keratoconus with stromal 
scarring, and the Veteran's and his representative's 
statements are new, in that they are evidence that has not 
been considered by the RO.  

They are also material in that they relate to a previously  
unestablished fact necessary to establish the claim.  
Therefore, this evidence is new and material to reopen the 
claim.  




ORDER

An increased rating of 30 percent, but no more for the 
service-connected disability manifested by the residuals of a 
right foot fracture and arthritis is granted, subject to the 
regulations governing the payment of VA compensation 
benefits.  

As new and material evidence having been received to reopen 
the claim of service connection for globus keratoconus with 
stromal scarring; the appeal to this extent is allowed, 
subject to the regulations controlling payment of VA monetary 
benefits.  



REMAND

The Veteran contends that he currently suffers from globus 
keratoconus with stromal scarring as the result his service.  
Unfortunately, the Board finds that the pertinent medical 
evidence currently of record is insufficient to decide the 
claim for service connection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

For VA purposes congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985)) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  

Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2009).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306; see also 38 
U.S.C.A. § 1153 (West 2002).  

The Board concedes that private treatment records dated from 
September 2002 to February 2005 reveal that he currently 
suffers from globus keratoconus with stromal scarring.  

The Board notes that a September 1994 enlistment examination 
report shows distant vision test scores of 20/50 for the 
right eye and 20/40 for the left eye; refraction (by lens) 
scores of by -2.50, S +3.00, and cx 123 for the right eye, 
and by -2.75, s +2.75, and cx 09 for the left eye; and near 
vision of 20/50 for the right eye and 20/40 for the left eye.  
A prescreening form accompanying the September 1994 
examination report reflects that the Veteran wore glasses.  

Further, in a September 1994 report of medical history, the 
examiner noted that the Veteran required aspirin for severe 
headaches, that he wore glasses for 6 weeks, and that he has 
binocular vision.  

The service treatment records, dated in January and February 
1995, reveal that the Veteran visited the optometry clinic to 
check on his glasses.  Significantly, in August 1996 the 
Veteran complained of pain in the right eye, denied trauma to 
the eye, and was treated for burning, itching, and swelling 
in the right eye.  

Finally, in September 1996, the Veteran was treated for 
dizziness, and reported not being able to do anything during 
his dizzy spells.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal. 

Specifically, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if the VA determines it is necessary to decide the 
claim. See 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim. See 38 C.F.R. § 3.655 (2008). Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id. If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claim on appeal.  The RO's adjudication of the claim should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claim).  

Accordingly, the reopened claim  is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to request that the Veteran identify all 
healthcare providers that have treated 
him for his globus keratoconus with 
stromal scarring and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

2.  The RO should schedule the veteran 
for a VA eye examination to determine the 
nature and likely etiology of the claimed 
keratoconus.  Prior to examining the 
Veteran, the examiner must review the 
entire claims file, including a complete 
copy of this remand.  All necessary 
diagnostic testing should be performed, 
and all clinical findings should be 
reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
claimed keratoconus had its clinical 
onset during his period of active 
service.  

Finally, the examiner should set forth in 
the examination report all examination 
findings and the complete rationale for 
any conclusions reached.  If the Veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


